995 F.2d 305
301 U.S.App.D.C. 405
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Damani Yusef COOK, a/k/a Malik, Appellant.
No. 92-3160.
United States Court of Appeals, District of Columbia Circuit.
May 28, 1993.

Before:  RUTH B. GINSBURG, WILLIAMS, and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs of counsel.   After full review of the parties' written submissions, the court is satisfied that appropriate disposition of the appeal does not warrant an opinion.   See D.C.Cir.Rules 13(i) and 14(c).


2
Appellant's sole contention on appeal is that the district court erred in increasing his offense level pursuant to U.S.S.G. § 2A2.1(b)(1)(A);  that guideline authorizes a four-level increase in attempted murder cases "[i]f the victim sustained permanent or life-threatening bodily injury[.]"  In accord with the ruling of the district court, see Sentencing Transcript at 13-14 (June 3, 1992), we hold that the victim in this case, who underwent surgical excision of his right testicle as a result of being shot by Appellant, suffered a "permanent bodily injury" within the meaning of § 2A2.1(b)(1)(A).   See U.S.S.G. § 1B1.1, Application Note h (injury is "permanent or life-threatening" if it involves "loss or substantial impairment of the function of a bodily member [or] organ ... that is likely to be permanent" or an "obvious disfigurement that is likely to be permanent").   It is, therefore,


3
ORDERED AND ADJUDGED that the sentence from which this appeal has been taken be affirmed.


4
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.